863 F.2d 47
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Matthew ADKINS, Plaintiff-Appellant,v.James G. FLEMING;  Joseph S. Filip, Defendants-Appellees.
No. 88-1396.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

Before LIVELY and WELLFORD, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Matthew Adkins, a Michigan prisoner, appeals the order of the district court dismissing his civil rights suit filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Adkins brought suit against a judge and prosecutor, claiming that the judge "accepted an unlawful motion to reinstate a felony charge" from the prosecutor in violation of double jeopardy.  The district court dismissed the suit as frivolous.  On appeal, plaintiff reasserts the same claims.


3
Upon consideration, we conclude that the district court properly dismissed plaintiff's suit.  Because the ADAA charge had been dismissed without prejudice, its subsequent reinstatement presented no constitutional dilemma.  We conclude that the case was properly dismissed for failure to state a claim.   See Harris v. Johnson, 784 F.2d 222, 223 (6th Cir.1986);  Malone v. Colyer, 710 F.2d 258, 260-61 (6th Cir.1983).


4
Accordingly, the district court's order of dismissal is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.